Exhibit 10.25

LOGO [g93599ex10_3pg001.jpg]

August 26, 2009

Laurent Paulhac 65 Chapel

Road Waccabuc, NY 10597

 

  Re: New York Mercantile Exchange, Inc. Employment Offer

Dear Laurent:

We believe that you will be a tremendous asset to CME Group as Managing
Director, OTC and Management Team member and are pleased to present our offer of
employment with New York Mercantile Exchange, Inc. (“NYMEX”). Your anticipated
start date with NYMEX is September 1, 2009 (“Effective Date”). This offer letter
(“NYMEX Offer”) sets forth both the standard elements of your employment with
NYMEX and the limited contractual terms of your employment with NYMEX.

SUMMARY OF STANDARD ELEMENTS OF EMPLOYMENT

You will have a starting annual salary of $350,000, payable biweekly, and will
report to Rick Redding.

In your role as Managing Director and Management Team member, you will be
eligible to participate in the CME Group Annual Incentive Plan (“AIP”) at the
New Growth Management Team level. The AIP is a bonus program that is funded
based on CME Group’s achievement of certain earnings targets and awarded based
on company performance, individual performance and teamwork skills. The target
bonus opportunity for your role for 2009 is 100% of your base earnings, with a
maximum payout of 300%. Your participation in the AIP for 2009 will be based on
your earnings with NYMEX from the Effective Date.

You will also eligible to participate in the CME Equity Program at the
Management Team level. Your annual long-term incentive opportunity under the CME
Equity Program for 2009 is equal to 125% of your base salary. For 2010, your
target opportunity under the Program will be 175% of your base salary subject to
a range of .5 to 1.5x of target. Annual grants under the Program will be
contingent upon authorization by the Compensation Committee of CME Group, and if
so authorized by the Compensation Committee, will be granted in the form of
stock options and restricted stock and will normally be made in September.
Equity grants for 2009 will be issued on or about September 15, 2009. The actual
number of stock options and restricted stock granted will be determined at the
time of the grant using the grant day’s closing stock price. Further information
regarding the grant details and CME’s Equity Program will be included in a grant
packet that will be distributed with your grant.

In addition to the above programs, as a Managing Director and Management Team
member you will be eligible for all compensation and benefit programs available
to employees at the same level. Your participation in all compensation and
benefit programs, including the AIP and Equity programs is subject to the terms
and conditions of the programs unless noted otherwise in this letter. The
enclosed New Employee Orientation Information Packet includes a description of
benefits and additional details regarding the programs. Please contact Human
Resources for further information regarding the programs. Also included in the
Packet are the forms needed to add you to CME Group systems.



--------------------------------------------------------------------------------

This offer is contingent upon your signing the attached Confidentiality,
Non-Competition and Non-Solicitation Agreement, which is required as a condition
of employment with NYMEX. The offer is also contingent on successful completion
of a drug test, standard reference check, and background check, as well as
verification of your eligibility to work in the United States. This offer may be
revoked at NYMEX’s discretion based on the results of these tests.

Please note that your employment with NYMEX is for no specified period of time
and is “at-will”. As a result, you may resign at any time, for any reason or for
no reason, after providing NYMEX with two weeks’ notice. Similarly, NYMEX may
terminate the employment relationship at any time, with or without notice or
reason. Finally, by accepting this offer, you confirm that you are not a party
to any written agreement with a current or previous employer, such as a covenant
not to compete or non-disclosure agreement that prevents you from working for
NYMEX.

CONTRACTUAL TERMS

Sign-On Bonus

NYMEX will pay you a sign-on bonus of $50,000, less applicable tax withholding.
This bonus is subject to your execution of the attached Sign-On Bonus Agreement.
The bonus will be paid on September 18, 2009 provided that you submit an
executed Sign-On Bonus Agreement to NYMEX no later than August 31, 2009.

2009 Equity Grant

NYMEX will issue you an equity grant under the Equity Program at target (125% of
base salary) for the year 2009.

Retention Award

Contingent upon your continued employment with NYMEX, NYMEX will assume the
obligation contained in your Employment Agreement with CMA (“CMA Agreement”) to
pay you a retention award in the amount of $100,000 in both 2010 and 2011
(“Retention Award”). NYMEX intends to pay this Retention Award on or before
March 15 of each applicable year, but in no event shall such payments be made
later than December 31 of each applicable year. You shall forfeit the right to
payment of any portion of the Retention Award that has not yet been paid if you
voluntarily terminate employment. In the event that NYMEX involuntarily
terminates your employment without Cause, or if your employment terminates as a
result of death or Disability, prior to the payment of the entire Retention
Award, any unpaid portion of the Retention Award will be paid to you within 90
days of your termination, death or Disability.

For the purposes of the Retention Award, “Cause” shall mean: (i) commission of,
conviction of, or plea of guilty or nolo contendere to, any criminal violation
involving dishonesty or fraud; (ii) willful engagement in any act or acts of
dishonesty or misconduct that materially injures NYMEX and/or any other CME
Group company or its business or reputation or that NYMEX reasonably determines
to adversely affect your value, reliability or performance to NYMEX and/or any
other CME Group company; (iii) willful and substantial nonperformance of
assigned duties, provided that such nonperformance has continued more than sixty
days after NYMEX has given you written notice of such nonperformance and its
intention to terminate your employment because of such nonperformance, and an
opportunity to cure such alleged nonperformance; (iv) failure to reasonably
cooperate with NYMEX in any CME Group internal investigation, following a
written request by NYMEX to cooperate; or (v) any other willful act or omission
by you in violation or disregard of NYMEX’s and/or CME Group’s policies,
including but not limited to the CME Group Code of Conduct and related policies.
In addition, your employment shall be deemed to have terminated for Cause if,
after your employment has terminated, facts and circumstances are discovered
that would have justified a termination for Cause.



--------------------------------------------------------------------------------

Non-Compete Payment

NYMEX shall assume the obligation contained in your CMA agreement to pay you the
sum of $1,240,000 (the “Non-Compete Payment”) in exchange for your entry into a
non-compete agreement with CMA (“CMA Non-Compete”), a copy of which is set forth
in Appendix A to this Letter. Contingent upon your full compliance with the
terms of the CMA Non-Compete, the Non-Compete Payment shall be paid in three
installments at the following times and in the following amounts:

 

  (i) on or before September 30, 2009, NYMEX shall pay you four hundred thousand
dollars ($400,000);

 

  (ii) on or before September 30, 2010, NYMEX shall pay you four hundred
thousand dollars ($400,000); and

 

  (iii) on or about September 30, 2011, NYMEX shall pay you four hundred forty
thousand dollars ($440,000).

NYMEX shall only be required to make the Non-Compete payments if, at all times
prior to an applicable payment, you have fully complied with the CMA
Non-Compete. If you are in violation of the CMA Non-Compete, you shall forfeit
your right to receive any unpaid portion of the Non-Compete Payment and,
furthermore, you shall refund any portion of the Non-Compete Payment previously
made to you. You agree to make such repayment upon NYMEX’s written request.

CMA LTIP Minimum Guaranteed Payment

NYMEX shall assume the obligation in your CMA Agreement (which is also set forth
in the LTIP Award Agreement issued to you by CMA) to pay you a guaranteed
minimum payment of $1,000,000 (“Minimum Payment”) under the CMA Long-Term
Incentive Plan on or before September 30, 2009. This Minimum Payment is subject
to the terms set forth in the LTIP Award Agreement issued to you by CMA dated
September 1, 2009.

Transition of CMA Duties

You shall continue to provide services to Credit Market Analysis (“CMA”) on a
part-time basis for the period of time (the “Transition Period”) necessary to
conduct a search for a replacement CEO for and integrate the new CEO to CMA.
During the Transition Period, you shall exercise all such authority and perform
all such executive duties as are commensurate with the duties of the position of
CEO of CMA in accordance with policies and procedures established by CMA’s Board
of Directors. It is anticipated that this will result in approximately 75% of
your time during the Transition Period spent on the business of CME Group and
approximately 25% of your time during the Transition Period spent on the
business of CMA.

Definitions

“Termination of Employment” - For the purposes of the Contractual Terms,
“termination of employment” and any other reference to employment termination
shall mean that you have a separation from service from NYMEX within the meaning
of Code Section 409A.

Code Section 409A

It is intended that this NYMEX Offer will comply with the provisions of Code
Section 409A and the treasury regulations relating thereto so as not to subject
you to the payment of interest and tax penalty which may be imposed under Code
Section 409A. Accordingly, any payments due to you under this Amendment and
Restatement may be delayed by six (6) months if necessary to comply with Code
Section 409A. In addition, in furtherance of this interest, to the extent that
any regulations or other guidance issued under Code Section 409A after the date
of this NYMEX Offer would result in you being subject to payment of interest and
tax penalty under Code Section 409A, the parties agree to amend this NYMEX Offer
in order to avoid the application of Code Section 409A.



--------------------------------------------------------------------------------

Interpretation

The validity, interpretation, construction and performance of the Contractual
Terms of this NYMEX Offer shall be governed by the laws of the State of New
York, without regard to the conflict of law principles thereof. The invalidity
or unenforceability of any provision of the Contractual Terms of this NYMEX
Offer shall not affect the validity or enforceability of any other provision of
the Contractual Terms of this NYMEX Offer.

Entire Contractual Terms

The Contractual Terms set forth in this NYMEX Offer constitute the entire
understanding between you and NYMEX with regard to the contractual terms of your
employment with NYMEX and supersedes any and all prior understandings written or
oral. Without limiting the generality of the foregoing, the Contractual Terms of
this NYMEX Offer shall supersede and replace your CMA Agreement. For the
avoidance of doubt, the Contractual Terms of this NYMEX Offer shall not
supersede any written commitments CMA makes to you upon the termination of your
employment with CMA for the purpose of accepting this NYMEX Offer or any
agreements you execute as part of your employment with NYMEX (e.g., the
Confidentiality, Non-Competition and Non-Solicitation Agreement and the Sign-On
Bonus Agreement).

Laurent, we are excited about your joining CME Group and believe that you will
be a valuable member of the CME Group Management Team. Feel free to contact me
at 312-930-4541 if you have any questions.

 

Sincerely,

/s/ Hilda Harris Piell

Hilda Harris Piell Managing Director and Chief Human Resources Officer

 

/s/ Laurent Paulhac

Laurent Paulhac



--------------------------------------------------------------------------------

Appendix A

CMA Non-Compete

Non-Competition. During your employment with NYMEX and through the earlier of a
period of 24 months following the date your employment with NYMEX terminates or
March 31, 2014, you will not, either individually or as owner, partner,
principal, agent, employee, independent contractor, consultant, agent or
otherwise, engage in, or assist others in engaging in, any Restricted Business
(as defined below in the “Definitions” section) in any of the Restricted
Territories (as defined below in the “Definitions” section).

Non-Solicitation of Customers. During your employment with NYMEX and through the
earlier of a period of 24 months following the date your employment with NYMEX
terminates or March 31, 2014, you will not either for your own account or for
any person, firm or company, directly or indirectly in competition with Credit
Market Analysis Ltd. (“CMA”) and/or any Associated Company deal with or do
business with any Customer (as defined below in the “Definitions” section).

Non-Solicitation of Key Employees. During your employment with NYMEX and through
the earlier of a period of 24 months following the date your employment with
NYMEX terminates or March 31, 2014, you will not for your own account or for any
person, firm or company directly or indirectly solicit or entice away or
endeavor to solicit or entice away any person who has, during the period of 12
months preceding the date your employment terminates, been a Key Employee (as
defined below in the “Definitions” section) of CMA and/or any Associated Company
during such period whether or not any such person would thereby commit breach of
contract.

Non-Solicitation of Suppliers. During your employment with NYMEX and through the
earlier of a period of 24 months following the date your employment with NYMEX
terminates or March 31, 2014, you will not for your own account or for any
person, firm or company, directly or indirectly in competition with CMA and/or
any Associated Company solicit or entice away or endeavor to solicit or entice
away from the CMA and/or any Associated Company any Customer or Supplier (as
defined below in the “Definitions” section).

Irreparable Harm. You agree that given the nature of the CMA’s and/or any
Associated Company’s business, the scope and duration of the Restrictions
contained in this CMA Non-Compete are reasonable and necessary to protect the
legitimate business interests of CMA and/or any Associated Company and do not
unduly interfere with your career or economic pursuits. You recognize and agree
that any breach or threatened or anticipated breach of any part of this CMA
Non-Compete will result in irreparable harm and continuing damage to CMA and/or
any Associated Company, and that the remedy at law for any such breach or
threatened or anticipated breach will be inadequate. Accordingly, in addition to
any other legal or equitable remedies that may be available to CMA and/or any
Associated Company, you agree that CMA and/or any Associated Company shall be
entitled to seek and obtain an injunction or injunctions, without bond or other
security, to prevent any breach or threatened or anticipated breach of any such
section of this CMA Non-Compete. You agree to reimburse CMA and/or any
Associated Company for all costs and expenses, including reasonable attorney’s
fees and costs, incurred by CMA and/or any Associated Company in connection with
the successful enforcement of its rights under this CMA Non-Compete up to a
maximum of $1,340,000. Your obligation to reimburse CMA and/or any Associated
Company shall be satisfied in the following order: a) any unpaid portion of the
Non-Compete Payment set forth in your NYMEX Offer; b) any paid portion of the
Non-Compete Payment set forth in your NYMEX Offer shall be considered to offset
your obligation; and c) you shall issue a reimbursement check to CMA and/or any
Associated Company up to a maximum amount of $100,000.

Unenforceability. If any provision(s) of this CMA Non-Compete shall be found
invalid or unenforceable, in whole or in part, then such provision(s) shall be
deemed to be modified or restricted to the extent and in the manner necessary to
render the same valid and enforceable, or shall be deemed excised from this CMA
Non-Compete, as the case may require, and this CMA Non-Compete shall be
construed and enforced to the maximum extent permitted by law, as if such
provision(s) had been originally incorporated herein as so modified or
restricted, or as if such provision(s) had not been originally incorporated
herein, as the case may be.



--------------------------------------------------------------------------------

Definitions. For purposes of this CMA Non-Compete:

(a) “Associated Company” means any firm, company, corporation or other
organization:—

 

  ¨ which is directly or indirectly controlled by CMA; or

 

  ¨ which directly or indirectly controls CMA; or

 

  ¨ which is directly or indirectly controlled by a third party who also
directly or indirectly controls CMA; or

 

  ¨ of which CMA or any other Associated Company owns or has a beneficial
interest in 20% or more of the issued share capital or 20% or more of its
capital assets; or

 

  ¨ which is the successor in title or assign of the firms, companies,
corporations or other organizations referred to above.

(b) “Customer” means any person, firm or company or other entity which or who at
any time during the period of six (6) months preceding the date your employment
with NYMEX terminates was a customer or was to your knowledge a prospective
customer of CMA and/or any Associated Company and with which or whom you had
dealings or on whose business you performed services during such period.

(c) “Key Employee” means any person who at the date your employment with NYMEX
terminates is or was at any time during the 12 month period prior to the date
your employment with NYMEX terminates employed in an executive or senior
managerial capacity or engaged as a consultant with CMA and/or any Associated
Company and in each case with whom you or any person reporting to you had
dealings in the course of employment other than in a minimal way at any time
during the 12 month period prior to the date your employment with NYMEX
terminates.

(d) “Restricted Business” means any business:

(i) in direct competition with a line of business that CMA is engaged in and/or
has been or was in the process of engaging within the 12-month period prior to
the date your employment with NYMEX terminates. Such businesses shall include,
but are not limited to the following current competitors – Markit, BQuotes,
Bloomberg, Derivative Fitch, GFI (including their holding, associated or
affiliated companies) – and any business consisting of the following: a) the
provision of credit market data or analysis or credit market related software;
b) the provision of emailing or parsing services for persons or entities
transacting business in the over-the-counter credit markets; c) the provision of
pricing data in relation to such markets based on data contributions from
buy-side participants in those markets leveraging the functionality of the
emailing parsing services referred to in b); and d) the provision of reference
data in a manner that would compete with the RED codes promulgated by Market
Group Limited;

(ii) in direct competition with a line of business in which CMA engages in the
future, including, but not limited to, data screening services of a type that
would compete directly with CMA’s Alphavision product. For the avoidance of
doubt, data screening services comprised within any product or application that
primarily involves the statistical manipulation of credit data, including Credit
Alpha, do not compete directly with CMA’s Alphavision; and/or

(iii) in direct competition with a line of business that any Associated Company
is engaged in, has been or was in the process of engaging within the 12 month
period prior to the date your employment with NYMEX terminates, and/or engages
in the future in which you have been involved with and/or have knowledge about.

 



--------------------------------------------------------------------------------

(e) “Restricted Territories” include a) the United Kingdom, b) the United States
of America, and/or c) any other territory in which CMA and/or any Associated
Company has undertaken during the 12 months prior to the date your employment
with NYMEX terminates any material business activities or sold or licensed any
products or services, or in which any authorized licensee or user (including any
user under a seat license) of its products or services is physically located in
each base in relation to a Restricted Business.

(f) “Supplier” means any person, firm, company or other entity which or who at
any time during the period of six (6) months preceding the date your employment
with NYMEX terminates was a supplier or was to your knowledge a prospective
supplier of services or products to CMA and/or any Associated Company and with
which or whom you had dealings during such period.